DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on 17 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of App. No. 17/088,897 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Introductory Remarks
	In response to communications filed on 11 February 2022, claims 1,16, and 18-20 are amended per Applicant’s request. No claims were cancelled. No new claims were added. Therefore, claims 1-20 are presently pending in the application, of which claims 1, 19, and 20 are presented in independent form.

The previously raised 112(b), indefiniteness rejection of the pending claims is withdrawn in view of the amendments to the claims.
The previously raised double patenting rejection of the pending claims is withdrawn in view of the filed Terminal Disclaimer, which was approved on 18 February 2022.



Response to Arguments
Applicant’s arguments filed 11 February 2022 with respect to the rejection of the claims under 35 U.S.C. 112(b), indefiniteness, have been fully considered and are persuasive. Applicant’s amendments render the 112(b), indefiniteness rejection moot. The 112(b), indefiniteness rejection has been accordingly withdrawn.
Applicant’s arguments filed 11 February 2022 with respect to the double patenting rejection of Claims 1 and 19-20 have been fully considered. Applicant’s filed Terminal Disclaimer was filed and approved on 18 February 2022, thereby rendering the double patenting rejection moot. The double patenting rejection of claims 1 and 19-20 have been accordingly withdrawn. 



PROPOSED AMENDMENTS
Authorization to enter the filed proposed amendments (see Claims filed on 11 February 2022) was given in an interview with Daisy Yau (Reg. No. 58,961) on 16 February 2022.

The application has been amended as follows: see the attached claims filed on 11 February 2022.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the following relevant prior arts were identified:
Rawat et al. (“Rawat”) (US 2017/0052717 A1): discloses a system for adding a new snapshot reference as a node to a tree data structure, the node including a pointer to a location where the first write data is stored (see, e.g., Rawat, [Claim 1]). However, Rawat does not teach, disclose, or otherwise suggest the claimed limitations, including at least that the write command is performed conditionally based on a first and second verification of a version identifier of the current version of the object data of the first object, and a system version identifier of the first record, as claimed.
Haustein et al. (“Haustein”) (US 2015/0363271 A1): discloses that the system receives updated metadata and compares the updated metadata to metadata associated with the new record, then subsequently updating the new record to associate the updated metadata with the new record in response to the new record not matching the updated metadata (see, e.g., Haustein, [Claim 11]). This is similar to the claimed conditional command. However, Haustein does not teach, disclose, or otherwise suggest at least the use of a system version identifier of the first record, as claimed.
Iwanicki et al. (“Iwanicki”) (US 2014/0189270 A1): discloses storing a file in a three-level tree structure (i.e., snapshot tree) (see Iwanicki, [0240-0243]), which contains a retention root (i.e., searchable block) (Iwanicki, [0144]), which can be used as a search key specifying a particular snapshot with version information (update information) representing the version of the file (Iwanicki, [0074]), which is similar to the claimed version identifier of the current version of the object data of the first object. However, Iwanicki does not teach, disclose, or otherwise suggest at least the use of a system version identifier of the first record, as claimed.
Bodwin et al. (“Bodwin”) (US 2012/0259863 A1): discloses creating a record of a data object in an object table, where the record includes an index and a version number (Bodwin, [Abstract]); thus, the version number is similar to the claimed version identifier of the current version of the object data of the first object. However, Bodwin does not teach, disclose, or otherwise suggest at least the use of a system version identifier of the first record, as claimed.
Kryger et al. (“Kryger”) (US 2007/0043790 A1): discloses index entries containing a version section for storing information about different versions of the object (Kryger, [0026]), similar to the claimed version identifier of the current version of the object data of the first object. However, Kryger does not teach, disclose, or otherwise suggest at least the use of a system version identifier of the first record, as claimed.
Stefani et al. (“Stefani”) (US 9,507,818 B1): discloses in Stefani, [Claim 1], a conditional update for a particular item stored in a given table (similar to the claimed conditional command pertaining to a first record), where the item is evaluated according to the expected condition in the service request (similar to the claimed “performing a first verification to verify whether the version identifier of the current version of the object data of the first object, obtained based on the retrieving operation, comprises the first specified value”), and an item is updated if the expected condition is met (Stefani, [Claim 1]), and not updated if the expected condition for the particular item is not met (Stefani, [Claim 5]) (similar to the claimed “responsive at least to passing the first verification…storing the new version of the object data of the first object”). However, Stefani does not teach, disclose, or otherwise suggest at least the use of a system version identifier of the first record, as claimed.
Chen et al. (“Chen”) (US 2010/0280991 A1): disclosed the use of updated version numbers (Chen, [Claim 1]), similar to the claimed version identifier of the current version of the object data of the first object. However, Chen does not teach, disclose, or otherwise suggest at least the use of a system version identifier of the first record, as claimed.

However, none of the identified prior art appeared to teach, suggest, or otherwise disclose the combination of the independent claims’ limitations. The dependent claims are allowable for at least by virtue of their dependency on independent claim 1 (upon which the dependent claims depend upon).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
23 February 2022